Exhibit 10.15

 

EXECUTION COPY

 

THE HOWARD HUGHES CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into as of November 9, 2010
by and between The Howard Hughes Corporation, a Delaware corporation (the
“Company”), and Thomas Nolan, Jr. (the “Director”).

 

WHEREAS, General Growth Properties, Inc., a Delaware corporation (“GGP”) granted
Director an option to purchase 2,539 shares of GGP pursuant to that certain
Non-Qualified Stock Option Agreement, dated as of January 3, 2006 (the “Original
Agreement”) and the General Growth Properties, Inc. 2003 Incentive Stock Plan
(the “Plan”), the terms and conditions of which are hereby incorporated herein;

 

WHEREAS, the Company is a newly formed corporation that was created to hold
certain assets and liabilities of GGP, which will be transferred pursuant to
that certain Separation Agreement, dated as of the date hereof (the “Separation
Agreement”);

 

WHEREAS, pursuant to the plan of reorganization filed by GGP and certain of its
subsidiaries under Chapter 11 of title 11 of the United States Code (as amended
from time to time, the “Plan of Reorganization”), the option shall be converted
into (i) an option to acquire the same number of shares of common stock of GGP
and (ii) an option (the “Option” or “5-Year Option”) to acquire .098344 shares
of common stock of the Company, par value $0.01 per share (“Common Stock”) for
each existing option for one share of GGP;

 

WHEREAS, the Company has adopted The Howard Hughes Corporation 2010 Equity
Incentive Plan (the “2010 Plan”) and the Option will be assumed by the 2010 Plan
as of the Plan Effective Date (as defined in the Separation Agreement);

 

WHEREAS, the Director and the Company desire to adjust the exercise price and
number and kind of shares subject to the Option pursuant to Section 6 of the
Original Agreement and Section 13 of the Plan and in accordance with
Section 409A of the Code; and

 

WHEREAS, the Company shall deliver Common Stock to the Director upon the
exercise of the Option, subject to the terms of this Agreement and the Plan.

 

NOW, THEREFORE, for good and valuable consideration, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.             Grant of Option.  In accordance with the terms and conditions of
the Plan which are hereby incorporated herein, the Company hereby grants to the
Director an option to purchase 249 shares of Common Stock at a purchase price
per share that shall be determined in accordance with the methodology set forth
in the Plan of Reorganization.  This Option is a Non-Qualified Stock Option and
is not intended to qualify as an Incentive Stock Option described in Section 422
of the Code.

 

 

[SIGNATURE PAGE TO NOLAN OPTION AWARD AGREEMENT]

 

--------------------------------------------------------------------------------


 

2.             Time for Exercise of Options.

 

(a)           The Option may be exercised by the Director from and after the
date hereof (the “Grant Date”), whether in whole or in part, in accordance with
the terms and conditions set forth herein and in the Plan.

 

(b)           The 5-year Option must be exercised if at all on or before the
fifth anniversary of the Grant Date and only at such time as the Director is
serving as a director of the Company or GGP or as provided in Paragraph 3
hereof.

 

3.             Termination of Service.

 

(a)           If the Director ceases to serve as a member of the Board of
Directors of the Company and GGP by reason of death, then, notwithstanding the
provisions of Section 2 of this Agreement, the 5-year Option may thereafter be
exercised for a period of one year from the date of such death or until the
expiration of the teen of the 5-year Option, whichever period is shorter.

 

(b)           If the Director ceases to serve as a member of the Board of
Directors of the Company and GGP by reason of Retirement or Disability, then,
notwithstanding the provisions of Section 2 of this Agreement, the 5-year Option
may thereafter be exercised by the Director for a period of three years from the
date of such termination of employment or until the expiration of the term of
the 5-year Option, whichever period is shorter; provided, however, that if the
Director dies within such three-year period, any unexercised portion of such
Option shall, notwithstanding the expiration of such three-year period, continue
to be exercisable to the extent to which it was exercisable at the time of death
for a period of one year from the date of such death or until the expiration of
the stated term of such Option, whichever period is shorter.

 

(c)           If the Director ceases to serve as a member of the Board of
Directors of the Company and GGP for any reason other than death, Disability,
Retirement or Cause (as hereinafter defined) then, notwithstanding the
provisions of Section 2 of this Agreement, the 5-year Option may be exercised
for the lesser of one year from the date the Director ceases to serve as a
member of the Board of Directors of the Company and GGP or the balance of the
term of the 5-year Option; provided, however, that if the Director dies within
such one year period, any unexercised portion of such Option shall,
notwithstanding the expiration of such one year period, continue to be
exercisable to the extent to which it was exercisable at the time of death for a
period of one year from the date of such death or until the expiration of the
stated term of such Option, whichever period is shorter.

 

(d)           In the event the Director ceases to serve as a member of the Board
of Directors by reason of Cause, any unexercised portion of the 5-year Option
shall expire immediately upon termination of the Director’s service as a member
of the Board of Directors or, if earlier, upon the giving to the Director of
notice of termination of such service.

 

--------------------------------------------------------------------------------


 

(e)           For purposes of this Agreement, the term “Cause” shall mean,
unless otherwise determined by the Committee (as defined in the 2010 Plan),
(i) the conviction of the Recipient for committing a felony under federal law or
the law of the state in which such action occurred, (ii) dishonesty in the
course of fulfilling the Recipient’s employment duties or (iii) willful and
deliberate failure on the part of the Recipient to perform his or her employment
duties in any material respect.

 

4.             Method of Exercise.  The Option may be exercised by written
notice (the “Notice”), addressed and delivered to the Company specifying the
number of whole shares of Common Stock subject to the Option to be purchased. 
The Notice shall be accompanied by (i) cash, or (ii) that number of Mature
Shares of unrestricted or restricted (if the requirements of Section 7(c)(ii) of
the Plan are satisfied) Common Stock which has an aggregate Fair Market Value
(as of the date of exercise) equal to the aggregate exercise price for all of
the shares of Common Stock subject to such exercise, or (iii) by a combination
of (i) and (ii), above, or (iv) subject to Section 17(g) of the Plan, at the
discretion of the Committee, by delivery of such documentation as the Committee
and a qualified broker, if applicable, shall require to effect an exercise of
the Option and delivery to the Company of the sale or loan proceeds required to
pay the exercise price.  The Director agrees that no later than the date as of
which an amount first becomes includible in his gross income for Federal income
tax purposes with respect to the Option, the Director shall pay to the Company,
or make arrangements satisfactory to the Company regarding the payment of, any
Federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount.  Unless otherwise determined by the
Committee, withholding obligations may be settled with Common Stock, including
Common Stock that is acquired upon exercise of the Option.  The obligations of
the Company under this Agreement and the Plan shall be conditional on such
payment or arrangements, and the Company shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment otherwise due to the
Director.

 

5.             Delivery of Stock Certificates.  The Option shall be deemed to
have been exercised upon receipt by the Company of written notice of exercise
accompanied by the exercise price (the “Exercise Date”) and the Director shall
be treated as the holder of record of the shares with respect to which the
Option is exercised as of the Exercise Date for all purposes.

 

6.             Adjustment Provisions.  Subject to the terms of the Plan, if,
during the term of this Agreement, there shall be any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, extraordinary
distribution with respect to the Common Stock, or other change in corporate
structure affecting the Common Stock, the Board (as defined in the 2010 Plan)
shall make an appropriate and equitable substitution or adjustment in the
aggregate number, kind and option price of shares subject to this Option.

 

7.             Non-Transferability.  The Option is not transferable or
assignable by the Director other than by will or by the laws of descent and
distribution, or pursuant to a qualified domestic relations order, and is
exercisable during the lifetime of the Director

 

--------------------------------------------------------------------------------


 

only by the Director, his guardian or legal representative or by an alternate
payee pursuant to such qualified domestic relations order.

 

8.             Compliance with Law.  By accepting the Option, the Director
agrees for himself and his guardian or legal representative that no shares of
Common Stock shall be delivered pursuant to the Option until qualified for
delivery under applicable securities laws and regulations as determined by the
Company or its legal counsel,

 

9.             Limitations.  The Director shall have no rights as a stockholder
with respect to shares as to which the Option shall not have been exercised and
payment made as herein provided and shall have no rights with respect to such
shares not expressly conferred by this Agreement.

 

10.           Construction.

 

(a)           Successors.  This Agreement and all the terms and provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective legal representatives, heirs and successors, except
as expressly herein otherwise provided.

 

(b)           Entire Agreement; Modification.  This Agreement contains the
entire understanding between the parties with respect to the matters referred to
herein.  Subject to Section 15(a) of the Plan, this Agreement may be amended by
the Committee.

 

(c)           Capitalized Terms; Headings; Pronouns; Governing Law.  Capitalized
terms used and not otherwise defined herein are deemed to have the same meanings
as in the Plan.  The descriptive headings of the respective sections and
subsections of this Agreement are inserted for convenience of reference only and
shall not be deemed to modify or construe the provisions which follow them.  Any
use of any masculine pronoun shall include the feminine and vice-versa and any
use of a singular, the plural and vice-versa, as the context and facts may
require.  The construction and interpretation of this Agreement shall be
governed in all respects by the laws of the State of Delaware.

 

(d)           Notices.  All communications between the parties shall be in
writing and shall be deemed to have been duly given as of the date and time of
hand delivery or three days after mailing via certified or registered mail,
return receipt requested, proper postage prepaid to the following or such other
addresses of which the parties shall from time to time notify one another.

 

(1)           If to the Company:                The Howard Hughes Corporation
13355 Noel Road
Suite 950
Dallas, Texas 75240

 

--------------------------------------------------------------------------------


 

(2)           If to the Director:                  Thomas Nolan, Jr.

c/o General Growth Properties, Inc.

110 North Wacker Drive

Chicago, Illinois 60606

 

(e)           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the application
thereof to any party or circumstance shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the minimal extent of
such provision or the remaining provisions of this Agreement or the application
of such provision to other parties or circumstances.

 

(f)            Counterpart Execution.  This Agreement may be executed in
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute the entire document.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed or caused to be executed this
Agreement as of the date first above written.

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

/s/ Rael Diamond

 

Name:

Rael Diamond

 

Title:

Interim Chief Financial Officer

 

 

[SIGNATURE PAGE TO NOLAN OPTION AWARD AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DIRECTOR

 

 

 

 

 

/s/ Thomas H. Nolan, Jr.

 

Thomas H. Nolan, Jr.

 

 

[SIGNATURE PAGE TO NOLAN OPTION AWARD AGREEMENT]

 

--------------------------------------------------------------------------------

 